                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ALMONTE MARKET,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
               v.                                )   Case No. 3:18-cv-30035-KAR
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
       Defendant.                                )


               MEMORANDUM AND ORDER REGARDING DEFENDANT'S
                     MOTION FOR SUMMARY JUDGMENT
                              (Docket No. 30)

ROBERTSON, U.S.M.J.

       I.      INTRODUCTION

       This matter is before the court on the unopposed motion for summary judgment of the

United States ("the government") (Dkt. No. 30). The Plaintiff, Almonte Market ("Plaintiff"),

commenced this action, pursuant to 7 U.S.C. § 2023(a)(13), seeking judicial review of the United

States Department of Agriculture's ("USDA") Food and Nutrition Service's ("FNS") decision to

permanently disqualify it from participating in the Supplemental Nutrition Program ("SNAP")

because the store likely trafficked in SNAP benefits. The parties have consented to this court’s

jurisdiction (Dkt. No. 21). See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73. For the reasons that

follow, the court grants the government's motion for summary judgment.

       II.     BACKGROUND

       A.      The Store




                                                1
          The Almonte Market was a small (not more than 1,125 square feet) grocery store located

in Holyoke, Massachusetts (Administrative Record "A.R." at 68, 90, 121, 256). 1 Plaintiff sold

general staple items -- breads and cereals, dairy products, frozen foods, canned fruits and

vegetables, produce, and canned meats and fish -- tobacco products, alcohol, deli meats and

cheeses, made-to-order sandwiches, hot food, pet food, and household supplies (A.R. at 67, 92,

93, 96, 121). The store did not have shopping baskets or shopping carts available for customers'

use (A.R. at 67, 90). A large slide-top floor freezer stood in front of the one small, "cluttered"

checkout counter (A.R. at 109, 113, 130, 256).

          The FNS authorized Plaintiff's participation in SNAP on June 26, 2003 (A.R. at 118).

The store had one SNAP point-of-sale device (A.R. at 91, 256).

          B.     SNAP

          "Congress established SNAP 'to safeguard the health and well-being of the Nation's

population by raising levels of nutrition among low-income households.'" Irobe v. U.S. Dep't of

Agric., 890 F.3d 371, 375 (1st Cir. 2018) (quoting 7 U.S.C. § 2011). See 7 C.F.R. § 271.1.

Approved retail food stores may accept SNAP benefits as payment for eligible food items. See 7

U.S.C. §§ 2012(k), 2013(a).

           Households meeting the requirements to obtain SNAP benefits use electronic benefit

transfer ("EBT") cards, which are similar to debit cards, to purchase eligible food items at

authorized stores. See 7 U.S.C. §§ 2012(i), 2014, 2016. "In a typical SNAP transaction, a

cashier rings up the total food purchases, a household member pays using her EBT card through




1
    The references to the administrative record cited herein are to the unredacted records.

                                                   2
a point-of-sale device, and the funds in the household's SNAP account are electronically

transferred to the store's bank account." Irobe, 890 F.3d at 375.

       "[A]ny food or food product for home consumption except alcoholic beverages, tobacco,

and hot foods or hot food products ready for immediate consumption" are eligible to be

purchased with SNAP benefits. 7 U.S.C. § 2012(k); 7 C.F.R. § 271.2. Qualified households are

not permitted to use their EBT cards to obtain cash. See Irobe, 890 F.3d at 375 (citing 7 U.S.C. §

2012(k); 7 C.F.R. § 271.2).

       A store that exchanges SNAP benefits for noneligible items, including cash, engages in

unlawful trafficking. See J & L Liquor, Inc. v. United States, Case No. 16-10717, 2017 WL

4310109, at *1 n.1 (E.D. Mich. Sept. 28, 2017) ("Trafficking is the term for a number of

fraudulent schemes including buying, selling, stealing, or otherwise effecting an exchange of

SNAP benefits issued and accessed via . . . EBT cards for cash or consideration other than

eligible food.") (citing 7 C.F.R. § 271.2). "For instance, a store trafficks when it 'accept[s] food

stamps for sales that never took place,' allowing its customers to receive 'cash rather than

merchandise.'" Irobe, 890 F.3d at 375 (alteration in original) (quoting Idias v. United States, 359

F.3d 695, 698-99 (4th Cir. 2004)).

       The FNS administers and polices SNAP. See Hamdi Halal Mkt., LLC v. United States,

947 F. Supp. 2d 159, 161-62 (D. Mass. 2013).

       The [FNS] tracks each SNAP household's use of its SNAP benefits through the EBT
       point of sale system found in each SNAP retailer's location. Each time a SNAP
       participant uses his EBT card as payment, the EBT point of sale system collects and
       sends data to the [FNS]. The [FNS] aggregates the data and analyzes it though the Anti-
       Fraud Locator Using Electronic Benefit Transfer Retailer Transactions ("ALERT")
       system. The ALERT system is designed to detect suspicious SNAP benefit usage
       indicative of fraud or SNAP benefit trafficking.



                                                  3
Famous Int'l Mkt. v. United States, CIVIL ACTION NO. 17-4897, 2018 WL 3015249, at *1

(E.D. Pa. June 15, 2018).

       If the FNS detects a statistically unusual pattern of SNAP transactions at a SNAP-
       authorized store, it typically refers the matter to a program specialist who arranges for a
       contractor to visit the store and conduct an on-site investigation. After completing her
       review of the relevant EBT data and whatever reports emerge from the on-site
       investigation, the program specialist makes a recommendation to the FNS section chief.
       If this recommendation is for further action, the section chief sends a charge letter
       detailing the allegations to the store and affords the store an opportunity to respond.
       Thereafter, the FNS issues its determination.

       Irobe, 890 F.3d at 375–76 (citing 7 C.F.R. § 278.6(b), (c)). "If . . . the FNS determines

that a store has engaged in trafficking, the store is permitted to pursue an appeal to an

administrative review officer ('ARO')." Madi v. United States, Civil Action No. 3:16-cv-30064-

KAR, 2018 WL 3130641, at *2 (D. Mass. June 26, 2018) (citing 7 U.S.C. § 2023(a)(3); 7 C.F.R.

§§ 279.1(a)(2), 279.5)). The store has the right to appeal the ARO's final decision to a federal

district court. See 7 U.S.C. § 2023(a)(13); 7 C.F.R. § 279.7.

       The FNS is required to permanently disqualify a firm from participating in SNAP if it

finds that personnel of the firm have trafficked. See 7 U.S.C. § 2021(b)(3)(B); 7 C.F.R. §

278.6(e)(1)(i). "In certain circumstances, [however,] the agency may impose civil monetary

penalties instead of a ban." Madi, 2018 WL 3130641, at *2. See 7 U.S.C. § 2021(b)(3)(B); 7

C.F.R. § 278.6(i).

       C.      The FNS Investigation and Disqualification of Plaintiff

       In the instant case, after the "Almonte Market appeared on the EBT ALERT System as

having met patterns consistent with possible EBT trafficking violations," a program specialist in

the Investigative Analysis Branch of the FNS analyzed Plaintiff's transaction data for the period

from August 2016 to March 2017 and compared that data with the EBT data from similar stores


                                                  4
(A.R. at 117-43). A contractor conducted an on-site visit in May 2017 (A.R. at 90-96, 120). The

FNS's analysis revealed two patterns that it deemed to be consistent with trafficking: rapid and

repetitive transactions from the same household account in a short period of time; and

excessively large transactions (A.R. at 122-24). Consequently, on June 20, 2017, the Section

Chief of the FNS Retailer Operations Division sent Plaintiff a charge letter with attachments

notifying it that the FNS was charging it with trafficking in SNAP benefits and inviting its

response (A.R. at 172-204). Plaintiff's attorney's response to the charge letter included seven

pages of register receipts (A.R. at 207-11, 214-24). After receiving the store's answer to the

charge including a request for hardship consideration, on August 1, 2017, the FNS determined

that Plaintiff had engaged in trafficking and imposed the penalty of permanent disqualification

from participation in SNAP (A.R. at 227, 235-36).

       Plaintiff filed a timely written request for an administrative review of the FNS's decision

to permanently disqualify it from participating in SNAP and, thereafter, submitted approximately

fifty-three pages of inventory invoices from its wholesale distributor (A.R. at 238-40; Dkt. No.

36-2 at 2-55). On February 8, 2018, 2 the ARO affirmed the determination that the store had

engaged in trafficking and the decision to impose a permanent disqualification (A.R. at 250-62).

       Plaintiff filed a complaint in this court challenging the FNS's determination that it had

engaged in trafficking (Dkt. No. 1). See 7 U.S.C. § 2023(a)(13). The unredacted administrative



2
  Although the Final Agency Decision is dated "February 8, 2017," there is obviously a
typographical error concerning the year given that the charge letter was issued on June 20, 2017,
the determination letter was issued on August 1, 2017, Plaintiff filed its complaint on March 9,
2018, and the government has not alleged that the complaint was untimely (A.R. at 145, 235;
Dkt. No. 1). See 7 U.S.C. § 2023(a)(13) (in order to obtain judicial review, the complaint must
be filed in the United States District Court within thirty days of "delivery or service" of the
ARO's decision).
                                                 5
record was submitted to the court under seal (Dkt. No. 36). The government has moved for

summary judgment and has submitted a statement of undisputed facts, which references the

administrative record (Dkt. Nos. 30, 36). Plaintiff has not filed an opposition.

       III.    STANDARDS OF REVIEW

       A.      Standards of Review of the FNS's Decisions

               1.      Trafficking in SNAP Benefits

       The district court must conduct a de novo review of the validity of the FNS's

administrative determination that Plaintiff engaged in trafficking. See Irobe, 890 F.3d at 376; 7

U.S.C. § 2023(15); 7 C.F.R. § 279.7(c). When a court reviews a store's liability for trafficking,

"it must reexamine 'the entire matter' instead of simply determining 'whether the administrative

findings are supported by substantial evidence.'" Irobe, 890 F.3d at 376 (quoting Ibrahim v.

United States, 834 F.2d 52, 53 (2d Cir. 1987)). Put another way, "[t]he Court must reach its own

factual and legal conclusions and is not limited to matters considered in the administrative

proceedings." Ramirez v. United States, 514 F. Supp. 759, 763 (D.P.R. 1981).

               2.      The Penalty for Trafficking

       The standard of review of the penalty imposed for trafficking is different. "A reviewing

court may disturb the agency's choice of a sanction only if it finds that choice to be 'arbitrary,

capricious, or contrary to law.'" Irobe, 890 F.3d at 377 (quoting Mass. Dep't of Pub. Welfare v.

Sec'y of Agric., 984 F.2d 514, 520 (1st Cir. 1993)).

       B.      Standard of Review of an Unopposed Summary Judgment Motion

       Summary judgment is appropriate where the record, construed in the light most favorable

to the nonmovant, "shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). See McKenney v. Mangino,

                                                  6
873 F.3d 75, 80 (1st Cir. 2017). "Material facts are those that 'possess[ ] the capacity to sway the

outcome of the litigation under the applicable law[,]' and there is a genuine dispute where an

issue 'may reasonably be resolved in favor of either party.'" Cheema v. United States, 365 F.

Supp. 3d 172, 180 (D. Mass. 2019) (alterations in original) (quoting Vineberg v. Bissonnette, 548

F.3d 50, 56 (1st Cir. 2008) (internal quotation and citation omitted)). "In prospecting for genuine

issues of material fact, [the court] resolve[s] all conflicts and draw[s] all reasonable inferences in

the nonmovant's favor." Vineberg, 548 F.3d at 56.

       A party seeking summary judgment is responsible for identifying those portions of the

record, "which it believes demonstrate the absence of a genuine issue of material fact." Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant can meet this burden either by "offering

evidence to disprove an element of the plaintiff's case or by demonstrating an 'absence of

evidence to support the non-moving party's case.'" Rakes v. United States, 352 F. Supp. 2d 47,

52 (D. Mass. 2005) (quoting Celotex, 477 U.S. at 325). "So long as the movant crosses this

modest threshold, the nonmoving party 'must, with respect to each issue on which [it] would bear

the burden of proof at trial, demonstrate that a trier of fact could reasonably resolve that issue in

[its] favor.'" Irobe, 890 F.3d at 377 (alterations in original) (quoting Borges ex rel. S.M.B.W. v.

Serrano-Isern, 605 F.3d 1, 5 (1st Cir. 2010)). "Put another way, summary judgment is warranted

if a nonmovant who bears the burden on a dispositive issue fails to identify 'significantly

probative' evidence favoring his position." Id. (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249-50 (1986)).

       "An unopposed motion for summary judgment is not automatically granted." Trzepacz v.

United States, CIVIL ACTION NO. 14-10657-GAO, 2017 WL 470889, at *1 (D. Mass. Feb. 3,

2017). "[T]he court still must determine, on the record before it, whether [the] [d]efendant is

                                                  7
entitled to summary judgment." Gedeon v. N. Constr. Servs., LLC, Civil Action No. 15-cv-

30038-KAR, 2016 WL 6832620, at *2–3 (D. Mass. Nov. 18, 2016). "[E]ven an unopposed

motion for summary judgment should not be granted unless the record discloses that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

law." Rivera–Torres v. Rey–Hernández, 502 F.3d 7, 13 (1st Cir. 2007) (citing Vélez v. Awning

Windows, Inc., 375 F.3d 35, 42 (1st Cir. 2004); Mendez v. Banco Popular de P.R., 900 F.2d 4, 7

(1st Cir. 1990)). "In most cases, however, 'a party's failure to oppose summary judgment is fatal

to its case.'" Ferreira v. Mortg. Elec. Registration Sys., Inc., 794 F. Supp. 2d 297, 301 (D. Mass.

2011) (quoting Pérez–Cordero v. Wal–Mart P.R., 440 F.3d 531, 533–34 (1st Cir. 2006)).

       IV.     ANALYSIS

       A.      The FNS's Determination that Plaintiff Engaged in Unlawful Trafficking in SNAP
               Benefits was Valid.

       "The resolution of . . . a [summary judgment] motion may depend on which party bears

the burden of proof on a particular issue." Irobe, 890 F.3d at 377-78 (citing E.E.O.C. v. Unión

Independiente de la Autoridad de Acueductos y Alcantarillados, 279 F.3d 49, 55 (1st Cir. 2002);

Torres Vargas v. Santiago Cummings, 149 F.3d 29, 35-36 (1st Cir. 1998)). In the First Circuit,

the store bears the burden of demonstrating by a preponderance of the evidence that it did not

engage in trafficking and that the FNS's action was invalid. Id. at 378. See Cheema, 365 F.

Supp. 3d at 181.

       The summary judgment analysis begins with the evidence the FNS presented in support

of its motion. See Celotex Corp., 477 U.S. at 323. The FNS permissibly relied on an analysis of

about eight months of transaction data from the EBT database and a contractor's on-site visit to

the Almonte Market when it determined that Plaintiff engaged in trafficking. See 7 U.S.C. §


                                                 8
2021(a)(2) (the disqualification of a retail store can be based on "evidence that may include facts

established through on-site investigations, inconsistent redemption data, or evidence obtained

through a transaction report under an electronic benefit transfer [EBT] system."); Idias, 359 F.3d

at 698 (the government may permanently disqualify a retailer based on "irregular and suspicious

activity" gleaned from EBT data); see also 7 C.F.R. § 278.6(a) (same).

       The court "give[s] no weight to the agency's finding that trafficking occurred." Irobe,

890 F.3d at 379. To carry its summary judgment burden, however, "[t]he [FNS] need not adduce

evidence it caught [Plaintiff] 'red-handed' engaging in SNAP benefit trafficking." Famous Int'l

Mkt., 2018 WL 3015249, at *10. Instead, the court, like the FNS, can "rely on circumstantial

evidence created by EBT data" when determining whether or not to grant summary judgment.

Cheema, 365 F. Supp. 3d at 181. Consistent with the treatment of circumstantial evidence in

other contexts, the court is permitted to draw reasonable inferences from the evidence. See

Irobe, 890 F.3d at 379 (the court considered circumstantial evidence, and reasonable inferences

drawn from the evidence, in allowing the government's summary judgment motion).

       In an unopposed summary judgment motion, the court then considers the administrative

record to determine whether the evidence Plaintiff proffered to the FNS sustained its burden of

presenting "'significantly probative'" evidence demonstrating that the irregular EBT transaction

data was not due to trafficking. Irobe, 890 F.3d at 377 (quoting Anderson, 477 U.S. at 249-50).

"[C]onclusory generalizations" are insufficient to survive a summary judgment motion. Id. at

380 n.3. See Famous Int'l Mkt., 2018 WL 3015249, at *10.

       In the instant case, after analyzing the EBT database transactions that Plaintiff processed

from August 2016 to March 2017 and conducting an on-site visit to the Almonte Market, the

FNS identified two transaction patterns indicative of trafficking in SNAP benefits. Specifically,

                                                 9
the FNS alleged that the Almonte Market processed: (1) multiple transactions made from the

same individual household EBT accounts within unusually short periods of time; and (2)

"[e]xcessively large purchase transactions" when compared to grocery stores of similar sizes

(A.R. at 257). Notwithstanding the government's contrary claim, the First Circuit has not

required a store to rebut every alleged unlawful transaction (Dkt. No. 35 at 20-23). See Irobe,

890 F.3d at 380 n.3 ("We are skeptical of any interpretation [of the Sixth Circuit's] statement that

would always require a transaction-specific rebuttal of every transaction.") (citing Ganesh v.

United States, 658 F. App'x 217, 219 (6th Cir. 2016)). Even so, when viewed in light of the

summary judgment standard and the circumstantial evidence of trafficking, the evidence Plaintiff

presented to the FNS falls short of demonstrating a triable factual issue and the government is

entitled to summary judgment. See Cedar Food Mkt. 7, Inc. v. United States, Civil No. 18-3470

(RMB/KMW), 2019 WL 6907489, at *4 (D.N.J. Dec. 19, 2019) ("[Plaintiff's] explanations for

these patterns are, as FNS found, either incomplete or inconsistent with the evidence, and

therefore insufficient to defeat summary judgment.") (citing Irobe, 890 F.3d at 380).

               1.      Repetitive transactions made from the same household EBT accounts
                       within an unusually short time support a finding of SNAP benefit
                       trafficking.

       Multiple, rapid transactions by the same SNAP-eligible household is a well-recognized

indicator of SNAP benefit trafficking. See K & O Food Mart v. U.S. Dep't of Agric., Case No.

3:18-cv-30026-KAR, 2019 WL 2870313, at *5 (D. Mass. July 3, 2019); Cheema, 365 F. Supp.

3d at 185. The FNS posits that stores that are engaged in trafficking "often conduct multiple

transactions from the same household account in short periods of time to avoid the detection of

single high-dollar transactions that cannot be supported by the retailer's inventory, store type and

structure" (A.R. at 257).

                                                 10
       In the instant case, the FNS identified eighty-five EBT transactions where a single

household account made multiple withdrawals involving relatively high dollar amounts within a

short time (A.R. at 175-79, 257). The eighty-five transactions consisted of thirty-seven sets of

transactions made by the same household in timeframes ranging from four hours and eight

minutes to twenty-three hours and forty-two minutes (A.R. at 175-79). The suspect transactions

totaled $4,403.41 in SNAP benefits (A.R. at 179). Of the eighty-five transactions in the thirty-

seven sets of repeat visits, the FNS calculated the average amount per transaction to be $51.80

and the average transaction amount per set to be $119.01 (A.R. at 179, 257). According to the

FNS, these large dollar amounts were "highly unusual" when compared to the amounts of repeat

visit purchases in other stores in the Holyoke area that were similar in terms of size and

inventory (A.R. at 257).

       The timing and size of the identified transactions permits the reasonable inference that

Plaintiff exchanged SNAP benefits for cash. For example, one SNAP-eligible household swiped

its EBT cards three times within about four hours and nine minutes (A.R. at 175). The

transactions were in amounts of $29.89, $63.49, and $42.10 for a total of $135.48 (A.R. at 175).

Another household visited the store four times within twenty hours and forty-nine minutes and

spent $45.83, $23.19, $47.22, and $46.21 for a total of $162.45 (A.R. at 177). In addition to the

short timeframes of those transactions, the dollar amounts of the transactions indicated

trafficking given that Plaintiff's inventory consisted mostly of low priced food and did not

include high-priced meat, seafood, or other specialty items (A.R. at 91, 92, 229). See Irobe, 890

F.3d at 379 ("the factfinder may reasonably infer trafficking when the redemption data shows

that a small store with a selective inventory and limited staffing regularly processes purported

high-dollar SNAP transactions in rapid succession."). Moreover, there was a single cash register

                                                11
at a small, "cluttered" checkout counter and there were no optical scanners, shopping baskets, or

shopping carts that would facilitate the purchase of multiple items in a single transaction for the

alleged large-dollar amounts (A.R. at 67, 90, 91, 120, 130, 256). 3 See Famous Int'l Mkt., 2018

WL 3015249, at *13; Nadia Int'l Mkt. v. United States, Case No. 5:14-cv-82, 2015 WL 7854290,

at *7 (D. Vt. Dec. 2, 2015), aff'd, 689 F. App'x 30 (2d Cir. 2017) ("The fifty-four transactions

reflecting multiple highly priced purchases with high dollar transaction amounts by the same

household in timeframes ranging from fifty seconds to twenty-two hours and fifty-one minutes

are also indicative of trafficking because [p]laintiff did not have a wide variety of highly priced

food items available. It is thus unlikely that, without shopping carts and with only a few

handheld baskets, a household could carry the items necessary to reach these high dollar

amounts.").

       Plaintiff pressed several grounds to dispute the FNS's allegation that rapid purchases by

the same household evinced trafficking in SNAP benefits. Specifically, Plaintiff argued that: the

store did not traffic in SNAP benefits; the allegedly suspicious transactions constituted only 1%

of the store's total transactions during the eight month period from August 2016 to March 2017;

the SNAP regulations did not prohibit households from shopping at the store multiple times in

the same day; and Plaintiff's attorney shopped in the same store on the same day or on

consecutive days (A.R. at 207-08, 215, 251, 254-55). Plaintiff also submitted seven pages of




3
  The administrative record contains inconsistent information concerning the number of shopping
baskets that were available. According to the reports of the on-site visits to the store in February
and May 2017, there were no baskets (A.R. at 67, 70, 90, 94). However, the final FNS decision
indicates that there were "two handheld shopping baskets" at the time of the contractor's in-store
visit (A.R. at 256). In view of the strong evidence of trafficking, the inconsistency is
inconsequential.
                                                 12
copies of register receipts in an effort to demonstrate that the allegedly abnormal EBT

transaction patterns did not constitute circumstantial evidence of trafficking (A.R. at 218-24).

       Plaintiff's general denial of the trafficking charge and unsupported claim that the EBT

transaction data cited by the government, which represented 1% of the sales for the eight month

period, was not "unusual, irregular and inexplicable" are easily dismissed as conclusory (A.R. at

208, 251). "The [store's] factually unsupported arguments do not create a genuine dispute about

the legitimacy of the irregular EBT transactions." Rodriguez Grocery & Deli v. U.S., Dep't of

Agric. Food & Nutrition Serv., Civil No. WDQ-10-1794, 2011 WL 1838290, at *4 (D. Md. May

12, 2011). See Irobe, 890 F.3d 380 n.3. Further, the fact that the suspect transactions constituted

a small percentage of the total sales for the period under investigation is not persuasive. See id.

at 381 ("Merchants may conduct legitimate business side-by-side with unlawful trafficking.").

       Plaintiff's contention that it was not prohibited from selling groceries to a household

multiple times within twenty-four hours is similarly unavailing (A.R. at 207-08). "When the

moving party has carried its burden under Rule 56(c), its opponent must do more than simply

show that there is some metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (footnote omitted). The FNS did not disqualify

Plaintiff for selling items to the same SNAP households more than once within twenty-four

hours. Instead, the government found trafficking based on the pattern of transactions. "Multiple

transactions over a short period of time, especially of high dollar value, are very suspicious

because they are typical of stores which are attempting to conceal signs of trafficking" (A.R. at

229). Plaintiff's attorney's personal experience of shopping at a grocery store multiple times in a

single day, which was not submitted in the form of an affidavit, was inadequate to raise a

genuine issue of material fact (A.R. at 215). See Irobe, 890 F.3d at 377 (to defeat summary

                                                 13
judgment, "[t]he nonmovant must point to materials of evidentiary quality") (citing Garside v.

Osco Drug, Inc., 895 F.2d 46, 49-50 (1st Cir. 1990)); J & L Liquor, Inc., 2017 WL 4310109, at

*6 ("general statements about customers' shopping patterns or other customer practices are not

enough to create a triable issue of fact.").

        Finally, even when viewed in the light most favorable to the Plaintiff, the copies of the

register receipts it proffered were not sufficient to refute the inference that the eighty-five

identified transactions (thirty-seven sets) evinced trafficking. The receipts from one day in

September 2016, two weeks in October 2016, and one day in November 2016 did not identify the

name of the store or itemize purchases (A.R. at 218-24). Instead, they listed all items as

"GROCERY NO TAX" and showed payment as "CASH" (A.R. at 218-24). Even assuming that

the receipts were from the Almonte Market, they failed to establish that customers purchased

SNAP-eligible food with their EBT cards. Consequently, the generic receipts are insufficient to

refute the strong evidence of trafficking demonstrated by the thirty-seven sets of questionable

transactions identified by the FNS (A.R. at 257).

        Plaintiff's proffered explanations for the thirty-seven sets of transactions made from the

same household accounts in rapid succession are insufficient to rebut the strong inference that

Plaintiff was trafficking in SNAP benefits and to create a genuine issue of material fact. See

Irobe, 890 F.3d at 380 ("Where the plaintiff has the burden of proof, 'there must be evidence on

which the [factfinder] could reasonably find for the plaintiff.'") (alteration in original) (quoting

Anderson, 477 U.S. at 252); Cheema, 365 F. Supp. 3d at 185.

                2.      High-dollar transactions support a finding of SNAP benefit
                        trafficking.

        The government identified 304 suspicious high-dollar EBT transactions that occurred at


                                                  14
the Almonte Market between August 2016 and March 2017 (A.R. at 180-204). According to the

FNS, the average totals of the 304 transactions and the unusual amounts of some of those

transactions provided additional evidence that Plaintiff trafficked in SNAP benefits (A.R. at 180-

204, 257). Plaintiff countered that it was not permitted to limit the amounts of its customers'

purchases and the majority of the 304 transaction amounts were not unusual or excessive

particularly because the store was popular in the neighborhood and its customers bought high-

priced cans of infant formula and cases of "reinforced fruit drinks" (A.R. at 208, 216). Plaintiff

submitted the alleged register receipts and copies of invoices from its wholesaler in an attempt to

show its legitimate sales of it those high-priced SNAP-eligible items (Dkt. No. 36-2 at 4-55;

A.R. at 216).

       The FNS's position -- that the large number of high-dollar EBT transactions proved

trafficking -- was supported by the comparison of data. Plaintiff's EBT transaction history from

August 2016 to March 2017 was compared to the EBT transactions of other small grocery stores

in Massachusetts and in Hampden County and Holyoke, where the Almonte Market was located,

for the same time period. See Cheema, 365 F. Supp. 3d at 187 (to prove trafficking in SNAP

benefits based on high-dollar transactions, the FNS compared the suspect store's transaction

history with that of other similar stores). The EBT database revealed that the 304 suspicious

SNAP transactions totaled $22,756.72 (A.R. at 204, 257). There were three transactions for

$150.00 or more, including one for $174.64, and fifteen transactions for amounts between

$100.00 and $149.99 (A.R. at 230, 258). Of the 304 suspect transactions, the average transaction

amount was $74.85 (A.R. at 257). During the same eight-month period, the average total SNAP

transactions for a small grocery store in Massachusetts was $13.42 and the average for a small

grocery store in Hampden County was $13.68 (A.R. at 119, 230, 257). When measured against

                                                15
the state and county averages of comparable stores, the average of Plaintiff's 304 suspect SNAP

transactions was more than five times higher (A.R. at 257). The significant variance between the

average amounts of Plaintiff's suspicious EBT transactions and the average amounts of

comparable small grocery stores' EBT transactions is strong evidence that Plaintiff trafficked in

SNAP benefits. See Irobe, 890 F.3d at 379 ("the factfinder may reasonably infer trafficking

when the redemption data shows that a store regularly processes purported SNAP transactions

for significantly higher per-transaction amounts than nearby stores offering similar wares.");

Nadia Int'l Mkt., 2015 WL 7854290, at *7 ("Plaintiff's average monthly EBT transactions from

August to October of 2012 were significantly higher than comparable stores located nearby and

thus also indicative of trafficking EBT benefits."). Further, Plaintiff's average transaction

amount of $10.59 during the investigative period was significantly higher than that of a

comparator small grocery store located within one mile of Plaintiff, which had an average

transaction amount of $7.20 during the same eight month period (A.R. at 31, 133, 142). This

comparison further bolstered the FNS's determination that Plaintiff had engaged in trafficking.

See Famous Int'l Mkt., 2018 WL 3015249, at *14 ("the Market does not adduce specific evidence

addressing why its EBT transaction data differs so greatly from the comparison stores when the

comparison stores carry roughly the same inventory.").

       The FNS did not dispute Plaintiff's contention that it was not permitted to limit SNAP

purchases and acknowledged that some large dollar purchases were normal. To support its

determination of a trafficking violation, however, the FNS relied on the excessive number of

large dollar transactions that fit a pattern indicative of trafficking (A.R. at 257-58). See 109

Merrick Deli Corp. v. United States, No. 11-CV-977(SLT)(RER), 2014 WL 6891944, at *4

(E.D.N.Y. Sept. 30, 2014) ("the trafficking finding is based on inferences drawn from the

                                                 16
suspicious combination of usual electronic data which [the plaintiff] cannot explain away. These

are not single isolated incidents but rather numerous incidents forming a pattern of suspicious

transactions."). The FNS considered Plaintiff's low-priced SNAP-eligible inventory as one factor

in its determination that the store engaged in trafficking (A.R. at 130, 258). The on-site

investigator observed that Plaintiff's "most expensive" SNAP-eligible food items were priced at

$10.69 (hamburgers), $9.39 (frozen chicken), $8.99 (shrimp), and $8.99 (frozen pizza), and the

store did not offer meat bundles, seafood specials, or fruit and vegetable boxes (A.R. at 91, 92).

See Famous Int'l Mkt., 2018 WL 3015249, at *14 ("The investigator sent to the [plaintiff market]

did not observe meat bundles for sale and the [plaintiff] has not adduced evidence it sold similar

meat bundles, which could provide a reasonable explanation for the large transactions."). In

addition, the FNS pointed to the physical layout of the store, the absence of shopping carts and

optical scanners, and the presence of two supermarkets and three medium-sized grocery stores

within a mile radius of the Almonte Market, to further support its contention shoppers were not

likely to purchase large orders of SNAP-eligible items from Plaintiff as often as the EBT card

data showed (A.R. at 143, 258). See SS Grocery, Inc. v. U.S. Dep't of Agric., Food & Nutrition

Serv., 340 F. Supp. 3d 172, 182 (E.D.N.Y. 2018) ("Given [the plaintiff store's] size, layout, lack

of shopping carts, as well as lack of technology to quickly process large transactions, it is highly

implausible that each and every one of the excessively large transactions took place."); Sky

Grocery, LLC v. U. S. Dep't of Agric.-Food & Nutrition Serv., Civil No. 3:15-cv-1082(JBA),

2017 WL 1054484, at *9 (D. Conn. Mar. 20, 2017) ("Given the narrow range of eligible products

sold at Sky, the lack of space at the register, the fact that its customers often shop at full range

grocery stores nearby, and the fact that its comparators have so many fewer transactions, the

volume and amount of sales at Sky are strongly probative of trafficking.").

                                                  17
       In response to the FNS's claim that Plaintiff's SNAP transaction average was five times

higher than the transaction averages of comparable stores, Plaintiff maintained that the Almonte

Market was "very popular in the neighborhood" because the owners were Hispanic and the store

was in a "heavily populated area" of mostly Hispanic families with "many children" (A.R. at

208). However, Plaintiff's failure to cite evidence in support of its conclusory assertions dooms

its argument. See Irobe, 890 F.3d at 381 (a party's "unsupported opinion" is not sufficient to

establish a genuine issue of material fact); Famous Int'l Mkt., 2018 WL 3015249, at *14 ("Even

assuming the [plaintiff-market] is well-stocked and offers international foods, the [m]arket does

not adduce specific evidence addressing why its EBT transaction data differs so greatly from the

comparison stores when the comparison stores carry roughly the same inventory.").

       Plaintiff fares no better with its assertion that the large number of high-dollar transactions

was due to customers' purchases of multiple cans of infant formula, which sold for $17.79,

$17.89, or $17.99 a can "depending on the price at the time," and cases of "reinforced fruit

drinks," which allegedly sold for more than $46.00 (A.R. at 216, 217). To substantiate its

position, Plaintiff relied on the generic register receipts, which were described earlier (A.R. at

218-24). Approximately ten receipts that showed items costing $17.79, $17.89, and $17.99

allegedly corresponded to unusually large-dollar-value EBT transactions on the FNS report (A.R.

at 218-21, 223). 4 Because the receipts lacked descriptions of the items that were purchased for

the stated amounts, however, they did not prove that they represented purchases of infant

formula (A.R. at 218-21, 223). According to the FNS, because SNAP-eligible households are

also likely eligible for WIC benefits, and because infant formula can be purchased with WIC


4
 The receipts allegedly represented transaction ## 91, 100, 112, 141, 165, 231, 316, 327, 332,
385 on the FNS report of the large-dollar EBT transactions (A.R. at 218, 219, 220, 221, 223).
                                                 18
benefits, the likelihood that a WIC-eligible household would spend its limited SNAP benefits on

infant formula is "exceptionally low" (A.R. at 258-59). Plaintiff did not offer evidence to refute

this assertion. However, even assuming that the ten transactions on the receipts were valid, ten

transactions out of 304 is not sufficient to create a genuine issue of material fact. See Famous

Int'l Mkt., 2018 WL 3015249, at *14 (thirty-two potentially valid high-dollar transactions out of

400 was insufficient to refute the store's explanation for its large transactions).

       Similarly, Plaintiff failed to present evidence to support its claim that some of the large

transactions were for sales of cases of "reinforced fruit drinks" or that the retail price of a case

exceeded $46.00 as the store represented (A.R. at 216). Although the register receipt that

allegedly corresponded to transaction # 94 showed that Plaintiff sold a single item that cost

$63.25 (A.R. at 224), Plaintiff failed to identify the item that it sold during that transaction. The

most expensive item observed during the on-site visit cost $10.69 and Plaintiff claimed that the

cost of a can of infant formula ranged from $17.79 to $17.99 (A.R. at 91, 217). Therefore, it is

reasonable to infer that the receipts were contrived to mask trafficking in SNAP benefits.

       The wholesale invoices that Plaintiff submitted "to show the full line of products sold by

the market" did not refute the FNS's proof that Plaintiff engaged in trafficking of SNAP benefits

(A.R. at 248). See Irobe, 890 F.3d at 381 ("the mere fact that the [plaintiff] bought some SNAP-

eligible foodstuffs and sold them to SNAP-qualified households does not insulate it from a

finding of trafficking."). Plaintiff submitted seven invoices showing inventory purchases on

August 4, 2016, November 17, 2016, December 22, 2016, February 2, 2017, March 16, 2017,

May 2017, and July 2017 (Dkt. No. 36-2 at 4-55). Because the investigation focused on the

period from August 2016 to March 2017, the FNS did not consider the May and July 2017

invoices (A.R. at 248, 259). The five invoices from within the review period showed purchases

                                                  19
of twelve cans of Similac infant formula on February 2, 2017 and eighteen cans on March 16,

2017 for a total of thirty cans (A.R. at 248, 259; Dkt. No. 36-2 at 4, 12). Plaintiff represented

that customers' formula purchases were reflected on the register receipts that it submitted for

October 5, 7, 8, 10, and 13, 2016 showing items purchased for $17.79, $17.89, and $17.99 (A.R.

at 218-21, 223). In total, the register receipts for the five dates allegedly evinced purchases of

forty cans of infant formula (A.R. at 218-21, 223). The comparison of the sales receipts to the

invoices for inventory purchases showed that Plaintiff allegedly sold a "significantly higher"

amount of formula than it purchased from its wholesaler (A.R. at 248, 259). Because Plaintiff

offered no explanation for the reason it allegedly sold more cans to customers than it purchased

for its inventory during the investigative period, Plaintiff's claim that the register receipts

reflected sales of high-priced infant formula was further discredited.

        The FNS presented significant circumstantial evidence that Plaintiff trafficked in SNAP

benefits by exchanging them for cash. Plaintiff's evidence, even when viewed through the

favorable summary judgment lens, falls far short of the substantial evidence necessary to rebut

the government's strong case of trafficking. Accordingly, the government is entitled to summary

judgment. See Dollar Plus Food Mart LLC v. United States, No. CV-13-01934-PHX-DLR, 2015

WL 11090898, at *5 (D. Ariz. May 8, 2015) ("if the store owner fails to meet [its] burden . . . to

demonstrate a material dispute of fact as to the existence of a SNAP program violation, summary

judgment may granted in favor of the government") (citing Kim v. United States, 121 F.3d 1269,

1271 (9th Cir. 1997)).

        B.      The FNS's Permanent Disqualification of Plaintiff was not Arbitrary, Capricious,
                or Contrary to the Law.

        As noted earlier, the FNS's decision to disqualify Plaintiff will stand if it is not arbitrary,

capricious, or unwarranted in law. See Irobe, 890 F.3d at 377. Notwithstanding Plaintiff's
                                               20
request for a civil monetary penalty ("CMP") in lieu of permanent disqualification from

participation in SNAP, it failed to comply with the regulations that permit the imposition of a

CMP.

        A store that commits trafficking violations "shall" be permanently disqualified from

SNAP participation. 7 U.S.C. § 2021(b)(3)(B). See 7 C.F.R. § 278.6(e)(1)(i) ("The FNS

regional office shall . . . [d]isqualify a firm permanently if . . . personnel of the firm have

trafficked as defined in § 271.2 . . . ."). However, "[t]he SNAP regulations permit a [firm] that

has committed trafficking violations to request the sanction of a [CMP] in lieu of permanent

disqualification." Li Xia Lu v. United States, CIVIL ACTION No. 18-cv-1969, 2019 WL

2371759, at *7 (E.D. Pa. June 4, 2019) (citing 7 C.F.R. § 278.6(b)(2)(i)). "The request and

evidence must be submitted within ten days of receiving the charge letter." Id. (citing 7 C.F.R. §

278.6(b)(2)(ii)–(iii)). In order to qualify for a CMP, the firm must submit "'substantial evidence

which demonstrates that the firm had established and implemented an effective compliance

policy and program to prevent [SNAP] violations . . . ,' by establishing the fulfillment of four

criteria enumerated in the SNAP regulations." Id. (quoting 7 C.F.R. § 278.6(i)). 5 Although


5
 In order to be eligible for a CMP instead of permanent disqualification, a store must establish
all of the following criteria by substantial evidence:

        Criterion 1: The firm shall have developed an effective compliance policy as specified in
        [7 C.F.R.] § 278.6(i)(1); and

        Criterion 2: The firm shall establish that both its compliance policy and program were in
        operation at the location where the violation(s) occurred prior to the occurrence of the
        violations cited in the charge letter sent to the firm; and

        Criterion 3: The firm had developed and instituted an effective personnel training
        program as specified in [7 C.F.R.] § 278.6(i)(2); and

        Criterion 4: Firm ownership was not aware of, did not approve, did not benefit from, or
        was not in any way involved in the conduct of approval of trafficking violations . . . .
                                               21
Plaintiff requested a CMP within ten days of receiving the charge letter, it failed to submit the

evidence required by the regulations (A.R. at 216, 234, 261).

       Plaintiff's claims that disqualification will cause hardship for the neighborhood and the

store are similarly unavailing (A.R. at 227). If a store is found to have trafficked in SNAP

benefits, the statute and regulations do not provide an exception to permanent disqualification

based on economic hardship. See 7 U.S.C. § 2021(b)(3)(B) (disqualification shall be

"permanent" upon the "first occasion" of a disqualification based on "trafficking"); Kim, 121

F.3d at 1276 ("the only permissible interpretation" of 7 U.S.C. § 2021 is that it prohibits a CMP

in lieu of permanent disqualification for trafficking violations even when disqualification

imposes a hardship on food stamp households); Crane Fortune, Inc. v. United States, Civil

Action No. 4:17-CV-3323, 2018 WL 6928539, at *3 (S.D. Tex. Dec. 12, 2018), rec. adopted sub

nom. Crane Fortune LLC v. United States, Civil Action No. 4:17-CV-3323, 2019 WL 93342

(S.D. Tex. Jan. 3, 2019) ("the hardship exclusion from disqualification is not available or

relevant in trafficking cases."); 7 C.F.R. § 278.6(e)(1)(i), (f)(1) ("A civil money penalty for

hardship to SNAP households may not be imposed in lieu of a permanent disqualification.").

       Because the law requires permanent disqualification in the circumstances presented by

this case, there is no basis to disturb the penalty imposed by the FNS.




7 C.F.R. § 278.6(i).




                                                 22
       V.      CONCLUSION

       For the above-stated reasons, the government's motion for summary judgment (Dkt. No.

30) is allowed. The clerk's office is directed to close the case.

       It is so ordered.

Dated: January 8, 2020                                        /s/ Katherine A. Robertson
                                                              KATHERINE A. ROBERTSON
                                                              U.S. MAGISTRATE JUDGE




                                                 23
